DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2021 and 06/24/2021 have being considered by the examiner.

Reason for Allowance

Claims 1-22, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s claimed invention submitted 03/22/2021 and a thorough search the closest prior arts Iida et al. (US 2013/0234734 A1), in view of Makinwa et al. (Patent No.: US 5,510,813 A), and in further view of Inoue et al. (US 2011/0126900 A1), and in further view of Chien (US 2007/0159561 A1), and in further view of BEOM et al. (US 2012/0105340 A1), and in further view of McClure et al. (US 2014/0111953 A1), and in further view of Jun (US 2012/0127095 A1), and in further view of HEO et al. (US 2012/0050195 A1), and in further view of HOTELLING et al. (US 2013/0106780 A1), and in further view of Armstrong (US 2009/0316380 A1), and in further view of Shinkai et al. (US 2015/0277626 A1), and in further view of Rickset al. (US 2007/0085837 A1), and in further view of LEE (US 2011/0037726 A1), and in further view of Yamagishi et al. (US 2015/0212633 A1), ), and in further view of Daverman et al. (US 20100024573 A1), and in further view of Ko et al. (US 2009/0086113 A1), ), and in further view of Yoon et al. (US 2015/0268783 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the organic light emitting display module is bent by the touch pressure, wherein a distance between the pressure electrode and the reference potential layer is change according to a bending of the organic light emitting display module, and wherein the first sensing signal (from the pressure electrode) comprises an electrical characteristics information changed according to the distance (with the claimed pressure sensor and touch sensor arrangement) as claimed in claim 1. 

With regards to independent claim 6, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the organic light emitting display module is bent by the touch pressure, wherein a distance between the pressure electrode and the reference potential layer is change according to a bending of the organic light emitting display module, and wherein the first sensing signal (from the pressure electrode) comprises an electrical characteristics information changed according to the distance (with the claimed pressure sensor and touch sensor arrangement) as claimed in claim 6. 

With regards to independent claim 11, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the organic light emitting display module is bent by the touch pressure, wherein a distance between the first pressure electrode and the second pressure electrode is change according to a bending of the organic light emitting display module, and wherein (with the claimed pressure sensor and touch sensor arrangement) as claimed in claim 11. 

With regards to independent claim 18, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
an electrode pattern directly formed at a bottom surface of the display panel; 
 wherein the electrode pattern is disposed between a central portion and an edge portion of the bottom surface of the display panel, and disposed to surround the central portion, as claimed in claim 18. 

The dependent claim 2-5, 7-10, 12-17, and 19-22, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628